                                        LISA SCOLARI
                                         Attorney at Law
                                                                 MEMO ENDORSED
                                 20 VESEY STREET, SUITE 400
                                 NEW YORK, NEW YORK 10007
                                    Lscolarilaw@earthlink.net

TEL. (212) 227-8899                                                       FAX (212) 964-2926
                                      December 2, 2019
Hon. Katherine Polk Failla
United States District Court
40 Foley Square
New York, N.Y. 10007
via ECF
                               Re: United States v. Kevin Grullon,
                                     19 Cr. 690 (KPF)
Your Honor:

        I write to request a change in Kevin Grullon's bond condition from home incarceration to
home detention so that he may leave home to work. He has secured an on-the-books job at a
fixed location in New Jersey where he lives.
        Mr. Grullon was released on a one hundred thousand dollar ($100,00.00) bond, co-signed
by two financially responsible people, has been subject to home incarceration with location
monitoring, has surrendered his passport and is on pretrial supervision in New Jersey.
        The government by, Aline Flodr, Esq., and both the S.D.N.Y. pretrial office, by Jonathan
Lettieri, and Mr. Grullon’s D.N.J. Pretrial Officer Carrie Borona consent to this request. The
government agrees to Mr Grullon being on home detention on the condition that he continues to
maintain employment which is verified by pretrial.
        If the Court grants this application, Mr. Grullon will coordinate with Ms. Borona and his
employer to determine his schedule and when he can leave home for work.
        Therefore, I request that the Court approve a change in Mr. Grullon’s bond from home
incarceration to home detention to permit him to work, on the condition that he has employment
verified by pretrial.

                                      Respectfully,


                                      Lisa Scolari


Application GRANTED, on the condition that Defendant Grullon
continues to maintain employment that is verified by pretrial
services.
                                  SO ORDERED.
Dated:    December 3, 2019
          New York, New York



                                                     HON. KATHERINE POLK FAILLA
                                                     UNITED STATES DISTRICT JUDGE
